380 U.S. 523
85 S.Ct. 1325
METROPOLITAN LIFE INSURANCE CO.v.NATIONAL LABOR RELATIONS BOARD.
No. 56.
Supreme Court of the United States
April 26, 1965

Burton A. Zorn, George G. Gallantz, Marvin Dicker and Thomas F. Delaney, for petitioner.
Solicitor General Cox, Arnold Ordman, Dominick L. Manoli and Norton J. Come, for respondent.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Third Circuit.
PER CURIAM.


1
The petition for writ of certiorari is granted. The judgment of the Court of Appeals is vacated and the case remanded to that court with instructions to remand it to the National Labor Relations Board for further proceedings consistent with the opinion of this Court in National Labor Relations Board v. Metropolitan Ins. Co., 380 U.S. 438, 85 S.Ct. 1061. The judgment shall issue forthwith. It is so ordered.